DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 10/25/21, Applicant, on 1/21/22, amended claims 1-12 and added new claim 13. Claims 1-13 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC 101 rejections of claims 1-24 regarding abstract ideas are still applied in light of Applicant’s amendments and explanations.
Revised 35 USC 102 rejections of claims 1-24 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 12 is directed towards a process, and claims 1-11 and 13 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions determines a power interchange condition between: (i) a first user that requires for power interchange in a first time period prior to a second time period under a condition that it provides power in the second time period and (ii) a second user that can provide power to the first user in the first time period,” “obtains: (i) information for identifying the first time period; and (ii) information indicating a first target value related to a power amount provided to the first user from the second user in the first time period,” “obtains information indicating a condition for providing power by the second user in the first time period,” and “determines at least one of: (i) a second target value related to a power amount provided to the second user from the first user in the second time period and (ii) a parameter that indicates a relationship between the first target value and the second target value, based on the information obtained.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “A condition determination system… at least one processor; a demand-side condition obtaining unit that uses the at least one processor to obtain…, a supply-side condition obtaining unit that uses the at least one processor to obtain…, a return condition determination unit that uses the at least one processor to determine,” (computer processor and memory with computer instructions). Additionally, independent claims 11 and 12 recite further additional elements: “A non-transitory computer readable storage medium that stores computer readable instructions, which when executed by at least one processor, cause the at least one processor to  perform a condition determination method for determining a power interchange condition” (computer processor and memory with computer instructions). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0109]-[0110]). The recited computer elements and functions that are applied to the abstract idea in the claims are “A condition determination system… at least one processor; a demand-side condition obtaining unit that uses the at least one processor to obtain…, a supply-side condition obtaining unit that uses the at least one processor to obtain…, a return condition determination unit that uses the at least one processor to determine,” (computer processor and memory with computer instructions). Additionally, independent claims 11 and 12 recite further additional elements: “A non-transitory computer readable storage medium that stores computer readable instructions, which when executed by at least one processor, cause the at least one processor to  perform a condition determination method for determining a power interchange condition” (computer processor and memory with computer instructions). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-10 and 13 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-10 and 13 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, 
Regarding claims 1-11 and 13, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0109]-[0110]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2011/0055036 to Helfan (hereafter referred to as Helfan).
As per claim 1, Helfan teaches:
A condition determination system that determines a power interchange condition between: (i) a first user that requires for power interchange in a first time period prior to a second time period under a condition that it provides power in the second time period (Paragraph Number [0096] teaches if no predefined instructions are identified, as shown at 186, purchase offers are forwarded to a number of grid connected consumers 103 and/or utilities via the electricity commerce management unit 102 or directly. The electric energy purchase offer is provided as a purchase message defining a power demand rate, a power demand amount, and optionally a power demand period. The rate amount, and/or the period of purchase offers are defined in values and/or ranges. The purchase offers, which are provided by each electric commerce device 101, are generated according to user inputs and/or automatically according to a pattern of domestic consumption and/or production of the respective grid connected consumer 103. The pattern may be a current pattern, and/or a dynamic and/or a statistic pattern based on data that is recorded during a period of few days, weeks, months, and years).
and (ii) a second user that can provide power to the first user in the first time period, the condition determination apparatus comprising: (Paragraph Number [0099] teaches as shown at 151, electric supply sell offers, which are generated by the electricity commerce devices 101 and forwarded via the communication network 110, are received by the electricity commerce management unit 102. Each electric supply sell offer is for a certain amount of power supply that is offered by one of the grid connected consumers 103. In such embodiments, each sell offer is provided as a sell offer message defining a power supply rate and an allocated amount of power supply. The sell offer is generated similarly to the described in FIG. 3. The sell offer message includes the period in which the grid connected consumer 103 renders the power supply available. Sell offers are conditioned. For example, a grid connected consumer 103 may condition the transmitting of a sell offer message in a reward rate, budgetary status and/or considerations, carbon footprint and/or credit, a charging status of electric storage cells, such as the electric storage cells 208 shown in FIG. 2 and the like).
at least one processor; a demand-side condition obtaining unit that uses the at least one processor to obtain: (i) information for identifying the first time period (Paragraph Number [0113] teaches the electricity commerce management unit 102 calculates based thereupon supply and demand at a limited scale level, for example at the area near the grid connected consumer 103.The electricity commerce management unit 102 calculates accordingly patterns that portray the generation patterns, consumption habits and the consumption timings of the grid connected consumer 103. In such a manner, sell offers and/or purchase offers may be generated in low and high consumption periods in consideration of real time and historical data. Paragraph Number [0049] 
and (ii) information indicating a first target value related to a power amount provided to the first user from the second user in the first time period (Paragraph Number [0100] teaches as shown at 152, one or more electric energy purchase offers are received, via the communication network 110, from some or all of the electricity commerce devices 101 by the electricity commerce management unit 102, P2P connections with one or more electricity commerce devices 101 and the like. Each electric energy purchase offer defines a power demand amount for a certain grid connected consumer 10).
a supply-side condition obtaining unit that uses the at least one processor to obtain information indicating a condition for providing power by the second user in the first time period (Paragraph Number [0096] teaches if no predefined instructions are identified, as shown at 186, purchase offers are forwarded to a number of grid connected consumers 103 and/or utilities via the electricity commerce management unit 102 or directly. The electric energy purchase offer is provided as a purchase message defining a power demand rate, a power demand amount, and optionally a power demand period. The rate amount, and/or the period of purchase offers are defined in values and/or ranges. The purchase offers, which are provided by each electric commerce device 101, are generated according to user inputs and/or automatically according to a pattern of domestic consumption and/or production of the respective grid connected consumer 103. The 
a return condition determination unit that uses the at least one processor to determine at least one of: (i) a second target value related to a power amount provided to the second user from the first user in the second time period (Paragraph Number [0099] teaches as shown at 151, electric supply sell offers, which are generated by the electricity commerce devices 101 and forwarded via the communication network 110, are received by the electricity commerce management unit 102. Each electric supply sell offer is for a certain amount of power supply that is offered by one of the grid connected consumers 103. In such embodiments, each sell offer is provided as a sell offer message defining a power supply rate and an allocated amount of power supply. The sell offer is generated similarly to the described in FIG. 3. The sell offer message includes the period in which the grid connected consumer 103 renders the power supply available. Sell offers are conditioned. For example, a grid connected consumer 103 may condition the transmitting of a sell offer message in a reward rate, budgetary status and/or considerations, carbon footprint and/or credit, a charging status of electric storage cells, such as the electric storage cells 208 shown in FIG. 2 and the like).
and (ii) a parameter that indicates a relationship between the first target value and the second target value, based on the information obtained by the demand-side condition obtaining unit and the information obtained by the supply-side condition obtaining unit (Paragraph Number [0101] teaches as shown at 153, a match is identified between the purchase offers and the sell offers. As described above, each purchase offer reflects an estimated power supply demand and every sell offer reflects an estimated 
As per claim 2, Helfan teaches each of the limitations of claim 1.
In addition, Helfan teaches:
further comprising: a first supply/demand expectation obtaining unit that uses the at least one processor to obtain information indicating an expected value of power supply/demand of the first user in the second time period (Paragraph Number [0101] teaches as shown at 153, a match is identified between the purchase offers and the sell offers. As described above, each purchase offer reflects an estimated power supply demand and every sell offer reflects an estimated power production that is available for sell. These estimations may be used for evaluating current consumption among the grid connected consumers 103, separately and/or collectively. For example, a purchase offer for a daily consumption of 0.5 Kilo Watt (s) per hour (kWh) between 12:00 and 15:00 for up to 0.16 dollar per kWh may be matched with one or more sell offers having a total power availability that is in this price range. In another example, a sell offer for a daily output of 25 Kilo Watt (s) per hour (kWh) between 08:00 and 15:00 for more than 0.15 
wherein the return condition determination unit uses the at least one processor to determine at least one of the second target value and the parameter, based on the information obtained by the demand-side condition obtaining unit, the information obtained by the supply-side condition obtaining unit, and the information obtained by the first supply/demand expectation obtaining unit (Paragraph Number [0099] teaches as shown at 151, electric supply sell offers, which are generated by the electricity commerce devices 101 and forwarded via the communication network 110, are received by the electricity commerce management unit 102. Each electric supply sell offer is for a certain amount of power supply that is offered by one of the grid connected consumers 103. In such embodiments, each sell offer is provided as a sell offer message defining a power supply rate and an allocated amount of power supply. The sell offer is generated similarly to the described in FIG. 3. The sell offer message includes the period in which the grid connected consumer 103 renders the power supply available. Sell offers are conditioned. For example, a grid connected consumer 103 may condition the transmitting of a sell offer message in a reward rate, budgetary status and/or considerations, carbon footprint and/or credit, a charging status of electric storage cells, such as the electric storage cells 208 shown in FIG. 2 and the like).
As per claim 3, Helfan teaches each of the limitations of claims 1 and 2.
In addition, Helfan teaches:
further comprising: a second supply/demand expectation obtaining unit that uses the at least one processor to obtain information indicating an expected value of power supply/demand of the second user in the second time period. (Paragraph Number [0096] teaches if no predefined instructions are identified, as shown at 186, purchase offers are forwarded to a number of grid connected consumers 103 and/or utilities via the electricity commerce management unit 102 or directly. The electric energy purchase offer is provided as a purchase message defining a power demand rate, a power demand amount, and optionally a power demand period. The rate amount, and/or the period of purchase offers are defined in values and/or ranges. The purchase offers, which are provided by each electric commerce device 101, are generated according to user inputs and/or automatically according to a pattern of domestic consumption and/or production of the respective grid connected consumer 103. The pattern may be a current pattern, and/or a dynamic and/or a statistic pattern based on data that is recorded during a period of few days, weeks, months, and years).
wherein the return condition determination unit uses the at least one processor to determine, based on the information obtained by the first supply/demand expectation obtaining unit, one or more candidates that relate to time periods included in the second time period, the time periods in which the first user provides power to the second user (Paragraph Number [0096] teaches if no predefined instructions are identified, as shown at 186, purchase offers are forwarded to a number of grid connected consumers 103 and/or utilities via the electricity commerce management unit 102 or directly. The electric energy purchase offer is provided as a purchase message defining a power demand rate, a power demand amount, and optionally a power demand period. The rate amount, and/or the period of purchase offers are defined in values and/or ranges. The purchase offers, which are provided by each electric commerce device 101, are generated according to 
uses the at least one processor to determine at least one of the second target value and the parameter, based on an expected value of power supply/demand of the second user in the respective time periods of the one or more candidates indicated by the information obtained by the second supply/demand expectation obtaining unit (Paragraph Number [0101] teaches as shown at 153, a match is identified between the purchase offers and the sell offers. As described above, each purchase offer reflects an estimated power supply demand and every sell offer reflects an estimated power production that is available for sell. These estimations may be used for evaluating current consumption among the grid connected consumers 103, separately and/or collectively. For example, a purchase offer for a daily consumption of 0.5 Kilo Watt (s) per hour (kWh) between 12:00 and 15:00 for up to 0.16 dollar per kWh may be matched with one or more sell offers having a total power availability that is in this price range. In another example, a sell offer for a daily output of 25 Kilo Watt (s) per hour (kWh) between 08:00 and 15:00 for more than 0.15 dollar per kWh may be matched with one or more purchase offers having a matching total demand for power that is purchased for compensation in this price range).
As per claim 4, Helfan teaches each of the limitations of claim 1.
In addition, Helfan teaches:
further comprising: a second supply/demand expectation obtaining unit that uses the at least one processor to obtain at least one of: (i) information indicating an expected value of power supply/demand of the second user in the first time period and (ii) information indicating an expected value of power supply/demand of the second user in the second time period. (Paragraph Number [0096] teaches if no predefined instructions are identified, as shown at 186, purchase offers are forwarded to a number of grid connected consumers 103 and/or utilities via the electricity commerce management unit 102 or directly. The electric energy purchase offer is provided as a purchase message defining a power demand rate, a power demand amount, and optionally a power demand period. The rate amount, and/or the period of purchase offers are defined in values and/or ranges. The purchase offers, which are provided by each electric commerce device 101, are generated according to user inputs and/or automatically according to a pattern of domestic consumption and/or production of the respective grid connected consumer 103. The pattern may be a current pattern, and/or a dynamic and/or a statistic pattern based on data that is recorded during a period of few days, weeks, months, and years).
wherein the return condition determination unit determines at least one of the second target value and the parameter, based on the information obtained by the demand-side condition obtaining unit the information obtained by the supply-side condition obtaining unit, and the information obtained by the second supply/demand expectation obtaining unit (Paragraph Number [0099] teaches as shown at 151, electric supply sell offers, which are generated by the electricity commerce devices 101 and forwarded via the communication network 110, are received by the electricity commerce management unit 102. Each electric supply sell offer is for a certain amount of power 
As per claim 5, Helfan teaches each of the limitations of claims 1 and 4.
In addition, Helfan teaches:
wherein the condition for providing power by the second user in the first time period includes at least one of: (A) a condition that indicates a relationship between: (i) a situation of owner supply/demand of the second user in the first time period; and (ii) at least one of the second target value and the parameter; and (B) a condition that indicates a relationship between: (i) a situation of power supply/demand of the second user in the second time period; and (ii) at least one of the second target value and the parameter (Paragraph Number [0096] teaches if no predefined instructions are identified, as shown at 186, purchase offers are forwarded to a number of grid connected consumers 103 and/or utilities via the electricity commerce management unit 102 or directly. The electric energy purchase offer is provided as a purchase message defining a power demand rate, a power demand amount, and optionally a power demand period. The rate amount, and/or the period of purchase offers are defined in values and/or ranges. The purchase offers, 
and wherein the return condition determination unit uses the at least one processor to identify the first time period and a power amount to be provided from the second user to the first user in the first time period, based on the information obtained by the demand-side condition obtaining unit (Paragraph Number [0099] teaches as shown at 151, electric supply sell offers, which are generated by the electricity commerce devices 101 and forwarded via the communication network 110, are received by the electricity commerce management unit 102. Each electric supply sell offer is for a certain amount of power supply that is offered by one of the grid connected consumers 103. In such embodiments, each sell offer is provided as a sell offer message defining a power supply rate and an allocated amount of power supply. The sell offer is generated similarly to the described in FIG. 3. The sell offer message includes the period in which the grid connected consumer 103 renders the power supply available. Sell offers are conditioned. For example, a grid connected consumer 103 may condition the transmitting of a sell offer message in a reward rate, budgetary status and/or considerations, carbon footprint and/or credit, a charging status of electric storage cells, such as the electric storage cells 208 shown in FIG. 2 and the like).
based on the expected value of power supply/demand indicated by the information obtained by the second supply/demand expectation obtaining unit and the condition indicated by the information obtained by the supply-side condition obtaining unit, uses the at least one processor to determine at least one of the second target value and the parameter if the identified power amount is interchanged in the identified first time period. (Paragraph Number [0101] teaches as shown at 153, a match is identified between the purchase offers and the sell offers. As described above, each purchase offer reflects an estimated power supply demand and every sell offer reflects an estimated power production that is available for sell. These estimations may be used for evaluating current consumption among the grid connected consumers 103, separately and/or collectively. For example, a purchase offer for a daily consumption of 0.5 Kilo Watt (s) per hour (kWh) between 12:00 and 15:00 for up to 0.16 dollar per kWh may be matched with one or more sell offers having a total power availability that is in this price range. In another example, a sell offer for a daily output of 25 Kilo Watt (s) per hour (kWh) between 08:00 and 15:00 for more than 0.15 dollar per kWh may be matched with one or more purchase offers having a matching total demand for power that is purchased for compensation in this price range).
As per claim 6, Helfan teaches each of the limitations of claim 1.
In addition, Helfan teaches:
wherein the demand-side condition obtaining unit uses the at least one processor to obtain information about at least one of: (i) an instruction of the first user related to an upper limit value of a power amount provided in a unit time period, if power is provided in the second time period; (ii) an instruction of the first user related to an upper limit value of the number of unit time periods in which power is provided, among one or more unit time periods included in the second time period; and (iii) a history of power interchange of the first user. (Paragraph Number [0099] teaches as shown at 151, electric supply sell offers, which are generated by the electricity commerce devices 101 and forwarded via the communication network 110, are received by the electricity commerce management unit 102. Each electric supply sell offer is for a certain amount of power supply that is offered by one of the grid connected consumers 103. In such embodiments, each sell offer is provided as a sell offer message defining a power supply rate and an allocated amount of power supply. The sell offer is generated similarly to the described in FIG. 3. The sell offer message includes the period in which the grid connected consumer 103 renders the power supply available. Sell offers are conditioned. For example, a grid connected consumer 103 may condition the transmitting of a sell offer message in a reward rate, budgetary status and/or considerations, carbon footprint and/or credit, a charging status of electric storage cells, such as the electric storage cells 208 shown in FIG. 2 and the like).
As per claim 7, Helfan teaches each of the limitations of claim 1.
In addition, Helfan teaches:
wherein the supply-side condition obtaining unit uses the at least one processor to obtain information about at least one of: (i) an instruction of the second user related to an upper limit value of a power amount provided in a unit time period, if power is provided in the second time period; (ii) an instruction of the second user related to an upper limit value of the number of unit time periods in which power is provided, among one or more unit time periods included in the second time period; and (iii) a history of power interchange of the second user (Paragraph Number [0099] teaches as shown at 151, electric supply sell offers, which are generated by the electricity commerce devices 
As per claim 8, Helfan teaches each of the limitations of claim 1.
In addition, Helfan teaches:
wherein the first user is an owner or a user of at least one of (i) a mobile device and (ii) portable device that include a storage battery (Paragraph Number [0111] teaches as shown at 231 of FIG. 7, the storage evaluation is based on external data pertaining to the rate of consumed electric energy. In such a manner, as shown at 232, the charging is performed to reduce electric energy cost and optionally increase the revenue that is gained from the delivery or distribution of electric energy to the electric grid 104. The electric storage manager 207 manages the charging of the one or more electric storage cells 208 according to the management unit which establishes the rate that is defined in available sell offers and purchase offers).
the second user is an owner, a manager or an operator of a charging apparatus to charge the storage battery, or a provider of power to charge the storage battery (Paragraph Number [0111] teaches the electric storage manager 207 manages the charging of the one or more electric storage cells 208 according to the management unit which establishes the rate that is defined in available sell offers and purchase offers. In such embodiments, the storage cells are charged with power from the electric grid 104 if the rate is lower than the rate of the utilities which are connected to the grid. The consumer has anticipated consumption data that allows forecasting purchase rates increments. In such a manner, the customer may profit from electricity rate arbitrage, for example by charging the storage cells and selling the stored electricity later on at higher rates. Optionally, the electric storage manager 207 amortizes the battery cycle cost. The electric storage manager 207 logs the charging, for example as shown at 233. The electric storage manager 207 interoperates with the electricity commerce device 101 that conducts the activities as shown at 231).
wherein the second user provides power to the storage battery of the first user in the first time period 
As per claim 9, Helfan teaches each of the limitations of claim 1.
In addition, Helfan teaches:
further comprising: a performance information obtaining unit that uses the at least one processor to obtain, for each of a plurality of first power customers that configure a first community, information about a power interchange performance between the first power customer and the first community (Paragraph Number [0127] teaches the electricity commerce management unit 102 and/or electric commerce device 101 generates one or more performance profiles for some or all the grid connected consumers 103. These performance profiles allow evaluating, identifying and/or diagnosing malfunctions and/or decreased performance of renewable energy sources 105, s for example decreased performance of a PV array, for example decreased performance which has been caused by misalignment, shading, dirt and/or dust).
a contribution degree determination unit that uses the at least one processor to determine at least one contribution degree of the plurality of first power customers to a surplus power amount of the first community in a certain time period, based on information about the performance obtained by the performance information obtaining unit wherein the plurality of first power customers include at least one of the first user and the second user 
As per claim 10, Helfan teaches each of the limitations of claims 1 and 9.
In addition, Helfan teaches:
further comprising: a request obtaining unit that uses the at least one processor to obtain an interchange request from at least one of the plurality of first power customers, to request for interchanging at least a part of surplus power of the first community in a future time period to a second community that is different from the first community (Paragraph Number [0099] teaches as shown at 151, electric supply sell offers, which are generated by the electricity commerce devices 101 and forwarded via the communication network 110, are received by the electricity commerce management unit 102. Each electric supply sell offer is for a certain amount of power supply that is offered by one of the grid connected consumers 103. In such embodiments, each sell offer is provided as a sell offer message defining a power supply rate and an allocated amount of power supply. The sell offer is generated similarly to the described in FIG. 3. The sell offer message includes the period in which the grid connected consumer 103 renders the power supply available. Sell offers are conditioned. For example, a grid connected consumer 103 may condition the transmitting of a sell offer message in a reward rate, budgetary status and/or considerations, carbon footprint and/or credit, a charging status of electric storage cells, such as the electric storage cells 208 shown in FIG. 2 and the like).
an expectation information obtaining unit that uses the at least one processor to obtain information indicating an expected value of the surplus power amount of the first community in the future time period (Paragraph Number [0096] teaches if no predefined instructions are identified, as shown at 186, purchase offers are forwarded to a number of 
an interchange amount determination unit that uses the at least one processor to determine a power amount to be interchanged from the first community to the second community in the future time period, based on: (i) the expected value of the surplus power amount indicated by the information obtained by the expectation information obtaining unit (Paragraph Number [0113] teaches the electrometers gather data pertaining to electric energy consumption and production and forward the data to allow empirical analysis. The total production of the renewable energy facilities 105 of the grid is calculated, for example for determining the scale production, the residential production, and/or the commercial production of a utility. The controller 210 calculates, for example according to outputs of the bidirectional metering unit 205, the total consumption of the grid connected consumer 103. The data is forwarded, using the communication interface 202, to the electricity commerce management unit 102. The electricity commerce management unit 102 calculates based thereupon supply and demand at a limited scale level, for example at the area near the grid connected consumer 103. The electricity ).
and (ii) the contribution degree in the future time period determined by the contribution degree determination unit (Paragraph Number [0128] teaches a grid connected consumer 103 may establish a long term and/or reoccurring relationships with one or more other grid connected consumer 103 for the purpose the energy consumption and/or production exchange. Energy storage means, for example batteries and/or capacitors, are used for storing electricity between the time the instance the electricity generation begins and an execution of a transaction).
As per claim 11, Helfan teaches:
A non-transitory computer readable storage medium that stores computer readable instructions, which when executed by at least one processor, cause the at least one processor to perform a condition determination method for determining a power interchange condition  (Paragraph Number [0049] teaches hardware for performing selected tasks according to embodiments of the invention could be implemented as a chip or a circuit. As software, selected tasks according to embodiments of the invention could be implemented as a plurality of software instructions being executed by a computer using any suitable operating system. One or more tasks according to exemplary embodiments of method and/or system as described herein are performed by a data processor, such as a computing platform for executing a plurality of instructions. The 
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 12, claim 12 recites a method that is substantially similar to the method performed by the system found in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 13, Helfan teaches each of the limitations of claim 1.
In addition, Helfan teaches
wherein the first user has a vehicle including a storage battery (Paragraph Number [0062] teaches an electric commerce device for charging energy cells, for example of stationary energy storages and/or of hybrid and/or electric vehicles according to supply and demand data Paragraph Number [0088] teaches as depicted in FIG. 2, the exemplary electric commerce device 101 may be connected to a local energy storage unit 206. The local energy storage unit 206 optionally comprises an electric storage manager 207 to control, monitor and manage the charging of one or more electric storage cells 208, such as lead-acid batteries and lithium batteries, for example using a common electric charger 209).
and the second user is a provider of power to charge the storage battery (Paragraph Number [0121] teaches as shown at FIG. 8, the one or more charging plugs 
and wherein the second user provides power to the storage battery of the first user in the first time period (Paragraph Number [0121] teaches as shown at FIG. 8, the one or more charging plugs 302 and the electric switch 301 are bidirectional, allowing using the electric storage cells of the device and/or vehicle that is connected thereto as an energy source. A battery of a hybrid and/or electric vehicle may be used for powering the local electric energy network of a grid connected consumer 103, and vice versa. Electricity may be drawn from the electric or hybrid vehicle in order to sell it at a higher rate than the estimated rate in which it is charged later on. Paragraph Number [0128] teaches grid connected consumer 103 may establish a long term and/or reoccurring relationships with one or more other grid connected consumer 103 for the purpose the energy consumption and/or production exchange. Energy storage means, for example .

Response to Arguments
Applicant’s arguments filed 1/21/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 1/21/2022, pgs. 9-11). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations and provide for direction for either a person or machine to follow at some future time. The claims do not recite any particular use for these determinations and directions that improve upon the underlying computer technology (in this instance the computer software, processor, and memory). Instead, Examiner asserts that the claim language is only used as implementation of the abstract concepts utilizing technology. The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The steps are then encapsulated into a particular technological environment by executing these steps 
Applicant argues that the previously cited reference does not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 1/21/2022, pgs. 12-13). Examiner respectfully disagrees. Examiner notes that new citations from the previously cited reference have been applied to the newly presented claim limitations as indicated in the above in the revised 35 USC 102 rejection. Examiner has added and emphasized specific portions of the Esman reference to read on the amended portions of the independent claims. As such, Applicant’s arguments directed towards the previous rejection are moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations and explanations provided in the revised 35 USC 102 rejection presented above. To specifically address Applicant’s argument that the Helfan reference only teaches commercial transactions in regard to buying and selling energy, but not actually transferring energy between users. Examiner asserts that this is an incorrect reading of the Helfan reference as there are numerous examples of the actual transfer of energy between parties taught in the reference. Paragraphs that indicate this have been cited against new claim 13. Examiner is not persuaded by the distinctions Applicant is attempting to make.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624